Citation Nr: 0601055	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Service connection for arm, neck, and leg disorders, 
including as secondary to service-connected chronic recurrent 
musculoskeletal low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim.

In April 2005, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDING OF FACT

The veteran does not currently suffer from an arm, neck, and 
leg disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arm, 
neck, and leg disorders, including as secondary to service-
connected chronic recurrent musculoskeletal low back pain, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 



38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In 
this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in September 2002 and November 2004.  
The veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the initial RO adjudication of his claim, 
this was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as the evidence 
received following the November 2004 notice letter was 
subsequently considered by the RO in January 2005 and March 
2005 supplemental statements of the case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
He has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  The 
veteran stated in November 2004 that VA had all of his 
relevant records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In the matter at hand, the veteran was scheduled for 
a VA examination in June 2003.  He failed to appear to the 
scheduled examination.  Regardless, VA examination is not 
indicated because the evidentiary record does not contain 
competent evidence indicating that the claimed disability or 
symptoms may be associated with an established event, injury, 
or disease in service or with another service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4)(C); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Additional VA records were received subsequent to the March 
2005 supplemental statement of the case.  However, they 
contain no information relevant to the issue on appeal.  
Therefore, remand for the issuance of a supplemental 
statement of the case is not warranted.  See 38 C.F.R. 
§ 19.31, 19.37 (2005).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).




In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for arm, 
neck, and leg disorders.  

The service medical records show that in October and November 
1991, the veteran complained of low back pain with pain 
radiating down the right leg.  He was diagnosed as having low 
back pain and spinal muscle spasms.  In November 1994, the 
veteran was treated for complaints of a three-month history 
of left shoulder pain and neck pain with associated left 
forearm and entire hand numbness with general weakness of the 
left upper extremity.  The veteran underwent a nuclear 
venogram and electroneuromyograph, which showed no 
abnormalities and he was diagnosed as having a normal study.  
During a September 1994 physical examination, the veteran 
complained of having leg cramping while swimming.

Following service, the veteran received VA medical treatment.  
In January 1997, the veteran reportedly had muscular aches.  
Physical examination showed that the neck and extremities 
were normal.  

In April 1998, the veteran was afforded a VA examination for 
the spine.  The claims file was reviewed.  At that time, the 
veteran complained of back pain, which radiated down his 
right side to his knee.  Physical examination showed 
decreased sensation of touch on both lower extremities.  He 
was diagnosed as having a low back ache by history.

The veteran also received private medical treatment.  In a 
letter to the RO dated September 1998, Dr. Richard Rosenberg 
stated that the veteran complained of the pain in his left 
shoulder that radiated to his neck area.  X-rays of the left 
shoulder showed a 1.5 c.m. benign appearing endosteal 
lucency.  The veteran was diagnosed as having pain and 
stiffness of the left shoulder secondary to a suspected 
benign tumor of the proximal humerus.  In another letter to 
the RO dated September 1998, Dr. Rosenberg stated that the 
veteran experienced radiation of pain from his right shoulder 
all the way down his right arm causing numbness and tingling 
sensation.  He also had swelling of the right arm.  X-rays 
were negative for any disorder and the veteran was diagnosed 
as having adhesive capsulitis of the right shoulder.  

In October 1998, VA treatment records showed complaints of 
worsening low back pain that radiated down the hips and legs.  
Physical examination showed the extremities did not have 
active inflammation or edema.  The veteran was diagnosed as 
having chronic low back pain with radiculopathy.  In May 
2000, the veteran gave a history of diabetes for the past ten 
years and mid back pain, joint pain and muscle pain for the 
past 7 years.  Physical examination revealed negative active 
synovitis and all his fibromyalgia tender points were tender.  
The veteran was diagnosed as 



having mostly fibromyalgia related pain, chronic pain and 
possible diabetic neuropathy.  In April 2003, a physical 
examination showed normal neck and extremities and the 
veteran was diagnosed as having a history of fibromyalgia.  

In correspondence of record, the veteran contends that he 
should be granted service connection for his arm, neck, and 
leg pain as his records show that he had begun suffering from 
it during active duty.  He also stated that his arm, neck, 
and leg pain is associated with severe impairment of his body 
and that he is unable to work due to it and must take 
medication to alleviate the chronic pain.  

The Board points out that the veteran is already service 
connected for a left shoulder disorder.  He has been denied 
service connection for fibromyalgia and a right shoulder 
disorder; however, these issues have not been perfected for 
appeal.  

The medical evidence of record fails to disclose an actual 
diagnosed disorder of the veteran's arms, neck, or legs 
(other than any shoulder disorders or fibromyalgia, which 
were the subject of separate claims).  The service medical 
records and post-service medical records show no diagnosis of 
an arm, neck, or leg disorder.  There is no competent medical 
evidence of a current disability.  While the veteran is 
competent to describe the symptoms that he experiences, his 
statements are without significant probative value in regard 
to the issue at hand, as he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of a current diagnosis of an arm, neck, or leg 
disorder, service connection for the claimed disability, 
including as secondary to the service-connected chronic 
recurrent musculoskeletal low back pain, is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 



§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for arm, neck, and leg disorders, 
including as secondary to the service-connected chronic 
recurrent musculoskeletal low back pain, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


